DETAILED ACTION
This action is responsive to the application No. 16/870,314 filed on May 08, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/10/2022 responding to the Office action mailed on 05/17/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-14 and newly added claims 21-26.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claims 1 and 21 of “at least one light guide structure” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsao (US 2019/0067353). 

Regarding Claim 1, Tsao (see, e.g., Figs. 8, 9, 13), teaches a semiconductor device, comprising:
a light-sensing region 112 (see, e.g., par. 0012);
a charge-storage region 114 (see, e.g., par. 0013);
a light-shielding structure 154 (see, e.g., par. 0025); and
at least one via contact 144 (see, e.g., par. 0018);
wherein:
the light-sensing region 112 comprises at least one light guide structure 172 to guide incident light (see, e.g., par. 0028), the charge-storage region 114 is spatially configured adjacent to the light-sensing region 112 in a lateral direction,
the light-shielding structure 154 is configured over the charge-storage region 114 in a vertical direction so as to prevent incident light leaking from the light-sensing region 112 to the charge-storage region 114,
the light-shielding structure 154 is configured in an interlayer dielectric (ILD) layer 162, and
the light-shielding structure 154 is simultaneously formed with the at least one via contact 144 (see, e.g., Figs. 8-9, par. 0018).  
Additionally, regarding the claim limitation that “the light-shielding structure is configured over the charge-storage region in a vertical direction so as to prevent incident light leaking from the light-sensing region to the charge-storage region” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
Construing the limitation of claim 1 as (ii) a function, property, or characteristics of the device, the device of Tsao, which teaches all of the claimed structural features as required by claim 1 and functional features as required by a standard light sensing device including a metallic shield, would inherently function, or has the property or characteristic related to “preventing incident light leaking from the light-sensing region to the charge-storage region”.
Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise.

Regarding the claim limitation that “the light-shielding structure is simultaneously formed with the at least one via contact”, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claim or not.  As state in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935).
NOTE that the applicant has burden of proof in such cases as the above case law makes clear. 
As to the grounds of rejection under section 103, see MPEP §2113 which discusses the handling of “product by process” claims and recommends the alternative (§ 102/§ 103) grounds of rejection.

Regarding Claim 3, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the light-shielding structure 154 comprises tungsten (W) metal and electrically grounded through at least one grounding contact (see, e.g., pars. 0023, 0027).  

Regarding Claim 4, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches the light-shielding structure 154 and the ILD layer 162.  Tsao is silent with respect to the claim limitations that a first thickness of the light-shielding structure is at least 150 nanometers, and wherein a second thickness of the ILD layer is at least 330 nanometers.  
However, these claim limitations are merely considered a change in the thickness of the light-shielding structure and the ILD layer in Tsao’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the thickness of the light-shielding structure and the ILD layer in Tsao’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed thickness in Tsao’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 5, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the charge-storage region 114 comprises at least one of the following: at least one transfer gate 132 and a charge-storage node (see, e.g., pars. 0013, 0015).  

Regarding Claim 6, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the light-sensing region 112 comprises a complementary metal-oxide-semiconductor (CMOS) photodiode (see, e.g., pars. 0002, 0012).  

Regarding Claim 7, Tsao teaches all aspects of claim 1.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that:
the at least one via contact 144 is configured to provide electrical contacts to the charge-storage region 114 and is electrically isolated 168 from the light-shielding structure 154 (see, e.g., par. 0025),
the at least one via contact 144 comprises W metal (see, e.g., pars. 0023, 0027).  

Regarding Claim 8, Tsao (see, e.g., Figs. 8, 9, 13), teaches a Complementary Metal-Oxide-Semiconductor (CMOS) image sensor (see, e.g., pars. 0002, 0012), comprising:
a plurality of pixels configured in a pixel array (see, e.g., pars. 0002, 0010),
wherein each of the plurality of pixels comprises:
a light-sensing region 112 comprising at least one light guide structure 172 to guide incident light (see, e.g., pars. 0012, 0028);
a charge-storage region 114 formed adjacent to the light-sensing region 112 in a lateral direction (see, e.g., par. 0013);
a light-shielding structure 154 formed over the charge-storage region 114 in a vertical direction so as to prevent incident light leaking from the light-sensing region 112 to the charge-storage region 114 (see, e.g., par. 0025);
a transfer gate 134 formed over the charge-storage region 114 (see, e.g., par. 0015); and
at least one via contact that extends through an interlayer dielectric (ILD) layer 162 to contact a top surface of the transfer gate 134 (see, e.g., par. 0027).
Additionally, regarding the claim limitation that “the light-shielding structure is formed over the charge-storage region in a vertical direction so as to prevent incident light leaking from the light-sensing region to the charge-storage region” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
If the claims are directed to a function, property or characteristic of the apparatus, then “the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art” (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
Construing the limitation of claim 1 as (ii) a function, property, or characteristics of the device, the device of Tsao, which teaches all of the claimed structural features as required by claim 1 and functional features as required by a standard light sensing device including a metallic shield, would inherently function, or has the property or characteristic related to “preventing incident light leaking from the light-sensing region to the charge-storage region”.
Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise.

Regarding Claim 10, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the light-shielding structure 154 in each of the plurality of pixels comprises tungsten (W) metal and electrically grounded through at least one grounding contact (see, e.g., pars. 0023, 0027).

Regarding Claim 11, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches the light-shielding structure 154 and the ILD layer 162.  Tsao is silent with respect to the claim limitations that a first thickness of the light-shielding structure is at least 150 nanometers, and wherein a second thickness of the ILD layer is at least 330 nanometers.  
However, these claim limitations are merely considered a change in the thickness of the light-shielding structure and the ILD layer in Tsao’s device.
See also the comments stated above in claim 4 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 12, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the charge-storage region 114 comprises at least one of the following: at least one transfer gate 134 and a charge-storage node (see, e.g., pars. 0013, 0015).

Regarding Claim 13, Tsao teaches all aspects of claim 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that:
the at least one via contact 144 is configured to provide electrical contacts to the charge-storage region 114 and is electrically isolated 168 from the light-shielding structure 154 (see, e.g., par. 0025),
the at least one via contact 144 comprises W metal (see, e.g., pars. 0023, 0027).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2019/0067353) in view of Onuki (US 2018/0213169).

Regarding Claim 14, Tsao teaches all aspects of claim 8.  Tsao does not show the additional limitations recited in claim 14.  Onuki (see, e.g., Figs. 1, 2, 8), in similar image sensors to those of Tsao, on the other hand, teaches:
a vertical shift register (VSR) 101 coupled with the pixel array 100 to perform at least one of the following functions, receiving a row address of the pixel array 100 and driving control lines of the pixel array 100 (see, e.g., par. 0024);
a horizontal shift register (HSR) 103 coupled with the pixel array to perform reading output signals from the pixel array 100 (see, e.g., pars. 0017-0018);
a timing generator coupled to the pixel array 100, the VSR 101 and the HSR 103 so as to generate a clock signal for synchronization purposes (see, e.g., pars. 0002, 0034, 0038, 0059); and
a voltage regulator coupled to the pixel array 100, the VSR 101 and the HSR 103 so as to provide voltage control and maintain voltage levels (see, e.g., pars. 0022-0024).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the additional elements recited in claim 14 in Tsao’s device, as taught by Onuki, to obtain imaging systems with reduced shading and reduced fluctuation of the potential of the light-shielding portion.  Therefore, fluctuation of the power source potential and the ground potential are reduced allowing for a reduction of noise.  These systems include control for avoiding a collision to another vehicle, a mobile apparatus (moving apparatus) such as a ship, an airplane, or an industrial robot, for example.  In addition, the imaging system can be widely applied to a device which utilizes object recognition, such as an intelligent transportation system (ITS) (see, e.g., pars. 0039, 0042, 0065).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Tsao’s device, the additional elements recited in claim 14, as taught by Onuki, to obtain imaging systems with reduced shading, reduced fluctuation of the potential of the light-shielding portion, reduced fluctuation of the power source potential and the ground potential, allowing for a reduction of noise.  These systems include control for avoiding a collision to another vehicle, a mobile apparatus (moving apparatus) such as a ship, an airplane, or an industrial robot, an intelligent transportation system (ITS).

Claims 2, 9, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable Tsao (US 2019/0067353) in view of Kato (US 2012/0299066).

Regarding Claims 2 and 9, Tsao teaches all aspects of claims 1 and 8.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that15 the light-shielding structure 154 comprises a first surface (i.e., top surface) and a second surface (i.e., bottom surface), wherein the first surface is coplanar with the ILD layer 162.
Tsao does not show that the second surface (i.e., bottom surface) comprises a plurality of wrinkles.  
15Kato (see, e.g., Fig. 4B), in similar imaging devices to those of Tsao, on the other hand teaches that15 the light-shielding structure 403 comprises a first surface (i.e., top surface) and a second surface (i.e., bottom surface), wherein the first surface is coplanar with the ILD layer 113, and wherein the second surface comprises a plurality of wrinkles, to further reduce incoming of light into the N-type semiconductor region 106 from the side of the gate electrode 110 closer to the N-type semiconductor region 107.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Tsao’s device, the second surface of the light-shielding structure comprising a plurality of wrinkles, as taught by Kato, to further reduce incoming of light into the N-type semiconductor region 106 from the side of the gate electrode 110 closer to the N-type semiconductor region 107.
With respect to the shape of the second surface of the light-shielding structure, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the second surface of the light-shielding structure of Tsao’s device as evidenced by Kato, and as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding Claim 21, Tsao (see, e.g., Figs. 8, 9, 13), teaches a semiconductor device, comprising:
a light-sensing region 112 (see, e.g., par. 0012);
a charge-storage region 114 (see, e.g., par. 0013);
a light-shielding structure 154 (see, e.g., par. 0025); and
at least one via contact 144 (see, e.g., par. 0018);
wherein:
the light-sensing region 112 comprises at least one light guide structure 172 to guide incident light (see, e.g., par. 0028),
the light-shielding structure 154 is configured in an interlayer dielectric (ILD) layer 162, and
the light-shielding structure 154 is simultaneously formed with the at least one via contact 144 (see, e.g., Figs. 8-9, par. 0018), and
the light-shielding structure 154 comprises a first surface (i.e., top surface) and a second surface (i.e., bottom surface), the first surface being coplanar with the ILD layer 162.
Tsao does not show that the second surface (i.e., bottom surface) comprises a plurality of wrinkles.  
15Kato (see, e.g., Fig. 4B), in similar imaging devices to those of Tsao, on the other hand teaches that15 the light-shielding structure 403 comprises a first surface (i.e., top surface) and a second surface (i.e., bottom surface), wherein the first surface is coplanar with the ILD layer 113, and wherein the second surface comprises a plurality of wrinkles, to further reduce incoming of light into the N-type semiconductor region 106 from the side of the gate electrode 110 closer to the N-type semiconductor region 107.
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Tsao’s device, the second surface of the light-shielding structure comprising a plurality of wrinkles, as taught by Kato, to further reduce incoming of light into the N-type semiconductor region 106 from the side of the gate electrode 110 closer to the N-type semiconductor region 107.
With respect to the shape of the second surface of the light-shielding structure, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of the second surface of the light-shielding structure of Tsao’s device as evidenced by Kato, and as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding the claim limitation that “the light-shielding structure is simultaneously formed with the at least one via contact”, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claim or not.  As state in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935).
NOTE that the applicant has burden of proof in such cases as the above case law makes clear.

Regarding Claim 22, Tsao and Kato teach all aspects of claim 21.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that:
the charge-storage region 114 is spatially configured adjacent to the light-sensing region 112 in a lateral direction,
the light-shielding structure 154 is configured over the charge-storage region 114 in a vertical direction so as to prevent incident light leaking from the light-sensing region 112 to the charge-storage region 114.  
Additionally, regarding the claim limitation that “the light-shielding structure is configured over the charge-storage region in a vertical direction so as to prevent incident light leaking from the light-sensing region to the charge-storage region” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device. 
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
The device of Tsao, which teaches all the claimed structural features as required by claim 21 and functional features as required by a standard light sensing device including a metallic shield, would inherently function, or has the property or characteristic related to “preventing incident light leaking from the light-sensing region to the charge-storage region”.
Since the examiner has met or exceeded his burden of producing evidence with the basis in fact above, the burden has shifted to the Applicants to show otherwise.

Regarding Claim 23, Tsao and Kato teach all aspects of claim 21.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the light-shielding structure 154 comprises tungsten (W) metal and electrically grounded through at least one grounding contact (see, e.g., pars. 0023, 0027).  

Regarding Claim 24, Tsao and Kato teach all aspects of claim 21.  Tsao (see, e.g., Figs. 8, 9, 13), teaches the light-shielding structure 154 and the ILD layer 162.  Tsao is silent with respect to the claim limitations that a first thickness of the light-shielding structure is at least 150 nanometers, and wherein a second thickness of the ILD layer is at least 330 nanometers.  
However, these claim limitations are merely considered a change in the thickness of the light-shielding structure and the ILD layer in Tsao’s device.
See also the comments stated above in claim 4 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 25, Tsao and Kato teach all aspects of claim 21.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the charge-storage region 114 comprises at least one of the following: at least one transfer gate 134 and a charge-storage node (see, e.g., pars. 0013, 0015).

Regarding Claim 26, Tsao and Kato teach all aspects of claim 21.  Tsao (see, e.g., Figs. 8, 9, 13), teaches that the light-sensing region 112 comprises a complementary metal-oxide-semiconductor (CMOS) photodiode (see, e.g., pars. 0002, 0012).

Response to Arguments
Applicant's arguments filed 08/10/2022 with respect to the rejections of claims 1 and 8 have been fully considered but are not persuasive.

The Applicants argue:
Tsao fails to teach a photo-sensitive region comprising at least one light guide structure to guide incident light.

The examiner responds:
Tsao clearly teaches a photo-sensitive region 112 comprising at least one light guide structure 172 to guide incident light (see, e.g., par. 0028).

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814